Citation Nr: 1542122	
Decision Date: 09/29/15    Archive Date: 10/05/15

DOCKET NO.  11-08 888A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to a Government-furnished memorial headstone or marker.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel



INTRODUCTION

The Veteran served honorably on active duty in the United States Army from July 1966 to July 1968.  He died in October 1968.  The Appellant is his sister, who seeks benefits as next-of-kin.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 decision of the Department of Veterans Affairs (VA) National Cemetery Administration, Memorial Programs Service Processing Site in Fort Leavenworth, Kansas, which denied the Appellant's claim for a Government-furnished headstone or marker.  
 
In August 2015, the Appellant testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

The Appellant submitted additional evidence at the Board hearing without a waiver of consideration of the evidence by the agency of original jurisdiction (AOJ).  After reviewing the evidence submitted, the Board notes that the evidence is either redundant of documents already in the Veteran's claims file or not relevant to the issue on appeal.  Thus, the Board finds that a remand to have the AOJ consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2015).

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Veteran Benefits Management System (VBMS) and Virtual VA paperless claims files.  The hearing transcript is in the VBMS file.  


FINDINGS OF FACT

The Veteran died in October 1968, and is memorialized by a marked grave in a private cemetery.
CONCLUSION OF LAW

The criteria for entitlement to a Government-furnished headstone or grave marker have not been met.  38 U.S.C.A. § 2306 (West 2014); 38 C.F.R. § 38.631 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA does not affect matters on appeal when the issue is limited to statutory interpretation.  See Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see also VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 (Oct. 6, 2004).  In this case, the essential facts are not in dispute.  The case rests on the interpretation and application of the relevant law.  Therefore, the notice provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

Relevant Law and Regulations

Any person classified as a "veteran" is eligible for burial in a national cemetery.  38 U.S.C.A. § 2402 (West 2014); 38 C.F.R. § 38.620(a) (2015).  A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2015).

Subject to limited exceptions, VA is authorized to furnish a headstone or marker for veterans' unmarked graves under 38 U.S.C.A. § 2306 and 38 C.F.R. §§ 38.630-38.633.  The original purpose of the headstone and marker program, which began during the Civil War, was based on the principle that no veteran should lie in an unmarked grave.  73 Fed. Reg. 27462 (May 13, 2008).  
The headstone and marker program was transferred to VA from the Department of the Army in 1973.  Thereafter, Congress created a separate benefit that authorized VA to pay a monetary allowance to families who purchased a private headstone or marker for veterans who died between October 18, 1979 and October 31, 1990, and were buried in private cemeteries.  VA had authority to reimburse up to the cost of a Government headstone or marker.  Families typically would use the allowance to offset the costs of installation of the private headstone or marker.  

Congress eliminated the allowance as a cost-saving measure effective November 1, 1990, with enactment of Section 8041 of the Omnibus Budget and Reconciliation Act of 1990 (OBRA 1990), Public Law 101-508.  However, the legislative authority to provide the allowance remains in effect for veterans who died during the October 1979 to October 1990 period.  This allowance is adjusted annually based on the average cost to the Government for procuring and transporting headstones and markers, which usually ranges between $90 and $100.  National Cemetery Administration Department of Veterans Affairs Report to Congress on the Provision of Government-Furnished Markers for Privately-Marked Graves (February 10, 2006) at 2.  

In December 2001, Congress passed the Veterans Education and Benefits Expansion Act of 2001, Public Law 107-103.  Prior to the passage of this Act, VA was restricted by statute from furnishing a marker for an already marked grave.  However, Title V, Section 502 of Public Law 107-103 amended 38 U.S.C.A. § 2306 by adding subsection (d)(1), which established a five-year pilot program that directed VA to furnish an appropriate headstone or marker for the graves of eligible veterans buried in private cemeteries, regardless of whether the grave was already marked with a privately-purchased marker.  This amendment was specifically noted to apply with respect to markers for the graves of veterans who died on or after the date of the law's enactment, which was December 27, 2001.  Public Law 107-330, the Veterans Benefits Act of 2002, expanded VA's authority to issue a second marker for privately-marked graves of eligible veterans buried in private cemeteries whose death occurred on or after September 11, 2001.  73 Fed. Reg. 27462, 27463 (May 13, 2008).  The second-marker authority under Public Law 107-103 expired on December 31, 2006; however, Public Law 109-461 extended this authority through December 31, 2007.  73 Fed. Reg. at 27463.  

Under the Dr. James Allen Veteran Vision Equity Act of 2007, Public Law 110-157, Section 2306(d) was amended again, and the authority to provide a Government-furnished headstone or marker for privately-marked graves of eligible veterans buried in private cemeteries became permanent.  Furthermore, Section 203(b) of Public Law 110-157 made the second-marker benefit retroactive to November 1, 1990, and allowed VA to provide a headstone or marker for the graves of veterans who died on or after that date, regardless of whether the grave was already marked with a privately-purchased headstone or marker.  See 38 U.S.C.A. § 2306(d)(1), Effective and Applicability Provisions (2007 Acts.  Pub.L. 110-157, Title II, § 203(b), Dec. 26, 2007, 121 Stat. 1833, providing that: "Notwithstanding . . . any other provision of law, the amendments [amending subsection (d) of this section] shall take effect as of November 1, 1990, and shall apply with respect to headstones and markers for the graves of individuals dying on or after that date.") (West 2014).

It was VA that recommended the second-marker provision be made retroactive to cover all veteran deaths since November 1, 1990.  VA noted that "[e]xtending this authority to the date at which the marker allowance benefit authority expired will assist VA in providing uniform benefits to veterans, regardless of the date of their death, and will meet public expectations for honoring veterans and their service to the Nation's armed forces."  Report to Congress on the Provision of Government-Furnished Markers for Privately-Marked Graves at 10.  

Accordingly, as the law currently stands, VA shall furnish, when requested, an appropriate Government headstone or marker at the expense of the United States for the grave of a veteran, who is eligible for burial in a national cemetery or was entitled to retired pay at the time of death, and who is buried in a private cemetery, notwithstanding that the grave is marked by a headstone or marker furnished at private expense.  38 U.S.C.A. § 2306(d)(1) (West 2014).  In lieu of furnishing a headstone or marker, VA may furnish, upon request, a medallion or other device of a design determined by VA to signify the deceased's status as a veteran.  Id. at § 2306(e).  

Pursuant to the corresponding provisions of 38 C.F.R. § 38.631(a) and (b), VA will furnish an appropriate Government headstone or marker for the grave of a veteran who (1) died on or after November 1, 1990, (2) is buried in a private cemetery, and (3) was eligible for burial in a national cemetery, but is not an individual described in 38 U.S.C.A. § 2402(4), (5), or (6).  

Analysis

The Appellant seeks entitlement to a VA marker for the grave of her brother, who was a Vietnam era veteran.  In September 2010, the Appellant filed a VA Form 40-1330 (Application for Standard Government Headstone or Marker), and requested a flat bronze marker for the Veteran's gravesite.  In this application, the Appellant reported that the Veteran died in October 1968.  See VA Form 40-1330, Box 5B.  The Appellant also reported on the application that the Veteran is buried in a grave in a private cemetery that is marked with a privately-purchased marker.  See id. at Boxes 3 and 21. 

The record substantiates the Veteran's status as a "veteran."  It also substantiates that the Veteran was eligible for burial in a national cemetery, but instead was buried in a private cemetery.  However, the evidence shows that the Veteran died in October 1968 and is memorialized by a marked grave.  Because the Veteran died prior to the delimiting date of November 1, 1990 and is memorialized by a marked grave, the Board finds that the Veteran is not eligible for a Government-furnished headstone or grave marker under the criteria set forth in 38 U.S.C.A. § 2306 and 38 C.F.R. § 38.631.

At the August 2015 Board hearing, the Appellant testified that she filed two applications for markers on the same day in September 2010.  One request was for the Veteran; the other was for another brother (A.R.).  A.R. died in 1979 and is buried in the same private cemetery as the Veteran in a marked grave.  VA provided a marker for A.R.'s grave; however, a marker was denied for the Veteran's grave because his death occurred prior to November 1, 1990.  See August 2015 Transcript of Hearing at 4-6.  

VA received correspondence from the Appellant's Congressman in February 2011 that was construed as the Appellant's Notice of Disagreement.  The Appellant stated on the Congressman's Privacy Release Form in November 2010 that VA denied her applications for markers for both brothers' graves, but then sent a marker for A.R.'s grave anyway.

The Board acknowledges the inconsistency of VA providing a marker for A.R.'s grave, but not providing one for the Veteran's grave.  Based on the limited information available to the Board, it appears VA correctly denied the applications initially because both brothers died prior to November 1, 1990.  Thus, the Board can only speculate that an administrative error was made that resulted in the provision of a marker for A.R.'s grave.  

On the back of the Appellant's March 2011 Appeal to Board of Veterans' Appeals (VA Form 9), she wrote that if anyone received the $250.00 that is given to families it would be returned when she received the marker for the Veteran's grave.  In October 1968, the Veteran's mother submitted an Application for Burial Allowance (VA Form 21-530) requesting that the Veteran's VA burial allowance be paid directly to a funeral home.  In January 1969, VA paid the $250.00 burial allowance to the funeral home as directed.  The Board notes that the burial allowance is a separate VA benefit that is unrelated to the second-headstone program.

The Board acknowledges the sympathetic nature of the Appellant's claim and appreciates the Veteran's honorable military service.  The Board, however, has no authority to award benefits not authorized by law, regardless of meritorious service.  See 38 U.S.C.A. §§ 511, 7104 (West 2014); see also Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) (VA cannot "extend . . . benefits out of sympathy for a particular veteran" and further noting that a law that is plain is binding, and leaves nothing for interpretation.).  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury that has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 433 (1992).

In sum, the applicable law states that, if a veteran is buried in a private cemetery and the grave is already marked by a headstone or marker furnished at private expense, VA can furnish another Government headstone or marker for the grave of the veteran only if the veteran died on or after November 1, 1990.  38 U.S.C.A. § 2306(d) (West 2014); 38 C.F.R. § 38.631(a), (b) (2015).  Because the Veteran's death was prior to the date authorized by law, the Board finds that VA may not provide a Government-issued headstone or grave marker to the Appellant for placement on the Veteran's grave.  This is a case where the law is dispositive.  Given the foregoing, the Board has no choice but to deny the Appellant's claim based on the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).






	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a Government-furnished headstone or marker is denied.




____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


